Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to applicant arguments filled on 06/06/2021 for application 16/218/148.
Claims 1-20 are currently pending and have been examined.
Claims 1, 5, 8, 10, 11, 12, 15, 17, 18, and 20 have been amended.

Detailed action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leyvi et al. (US 2020/0229798 A1).


In claim 1, an ultrasonic diagnostic system, comprising:
Leyvi teaches:
a mobile information and control terminal, wherein an ultrasonic diagnostic expert in a first location uses the mobile information and control terminal to conduct an expert clinic interactively on a patient with an ultrasonic diagnostic imaging system in a second location, wherein the mobile information and control terminal retrieves patient information of a patient from a patient database, provides ultrasonic diagnostic control instructions to an ultrasonic examiner in the second location from the ultrasonic diagnostic expert, receives patient ultrasonic diagnosis information, and generates and displays ultrasonic diagnosis reports of the patient, wherein the ultrasonic examiner comprises an ultrasonic diagnostic technician or a robot (abstract wherein “the ultrasound system may also be controlled by the remotely located expert”. Para. 13 teaches “a local host in a first location, a mobile information and control terminal, a remote host connected to an ultrasonic diagnostic imaging system in a second location, and a communication network.” Para. 2 teaches wherein “report generation software to make diagnoses and report the results of a diagnosis.” See also Fig. 3 and 23);  
a local host positioned in a third location for retrieving the patient information of the patient from the patient database, providing ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, and receiving ultrasonic diagnosis information, generating and displaying ultrasonic diagnosis reports of the patient (Para. 13 teaches 
a remote host connected to the ultrasonic diagnostic imaging system located in the second location where the ultrasonic examiner  performs ultrasonic diagnostic examination on the patient according to the ultrasonic diagnostic control instructions received from the ultrasonic diagnostic expert and generates and transmits 
ultrasonic diagnosis information to the ultrasonic diagnostic expert (Fig. 3 and Para. 2, 13, 21, and 23 23);  and 
a communication network for connecting the mobile information and control 
terminal in the first location, the local host in the third location, the remote host in the second location, and the patient database through a plurality of information channels and a plurality of control channels (Fig. 1 and Para. 13 and 15 wherein “the main beamformer 20 may have 128 channels, each of which receives a partially beamformed signal from a patch of 12 transducer elements”. See also Para. 19), 
wherein the ultrasonic diagnostic system retrieves the patient information of the patient from the patient database, receives the ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, instructs the ultrasonic examiner to perform ultrasonic diagnosis on the patient with the ultrasonic diagnostic imaging system in the second location, receives real time ultrasonic diagnosis information interactively from the remote host, generates, transmits, and displays the ultrasonic diagnosis information 
 
As per claim 2, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the 
communication network comprises: 
a wireless personal area network (WPAN) having a Wi-Fi network;  a Bluetooth network;  an infrared network, and a Zigbee network, a wireless local area network (WLAN);  a wireless metropolitan area network (WMAN);  a wireless wide area network (WWAN);  a cellular network;  a mobile communication network;  and any combinations thereof (Fig. 1 and Para. 13). 
 
As per claim 3, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of information channels comprises a first information channel I.sub.1, a second information channel I.sub.2, .  . . , and an M-th information channel I.sub.M, and the plurality of control channels comprises a first control channel C.sub.1, a second control channel C.sub.2, .  . . , and an N-thcontrol channel C.sub.N, wherein each of M and N is a positive integer (Para. 15 wherein “the main beamformer 20 may have 128 channels, each of which receives a partially beamformed signal from a patch of 12 transducer elements.  In this way the signals received by over 1500 transducer elements of a two-dimensional array can contribute efficiently to a single beamformed 
signal.”). 
 

 
As per claim 5, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of information channels comprises: 
one or more patient information channel for transmission of the patient information (Fig. 3 and Para. 6, 13, and 20);  
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert (Fig. 3 and Para. 6, 13, and 20);    
one or more information channels from the remote host to the local host for real time ultrasonic diagnosis by the ultrasonic examiner (Fig. 3 and Para. 6, 13, and 20); and 
one or more ultrasonic diagnosis report transmission channels (Fig. 3 and Para. 6, 13, and 20). 
 
As per claim 6, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of control channels comprises: one or more audio signal transmission channels;  one or more image signal transmission channels;  one or more video signal transmission channels;  and one or more robotic control signal transmission channels  (Fig. 3 and Para. 6, 13, 14, and 20);  . 
 

 
As per claim 8, Leyvi teaches the ultrasonic diagnostic system according to claim 7, wherein the information display device comprises at least one of:
A flat panel television (TV), a high definition television (HDTV), and an ultra-high-definition television (UHDTV);a TV, a HDTV, and a UHDTV having touch control panel; a computer monitor; a computer monitors having touch control panel; a smart phone; a tablet computer; a personal digital assistant (PDA) device; an optical projector; and a laser projector. (Para. 13). 
 
As per claim 9, Leyvi teaches the ultrasonic diagnostic system according to claim 7, wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (Para. 13-14). 
 
As per claim 10, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the local host comprises: 
a local information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels (Fig. 3 and Para. 15 and 20); 

transmitting the ultrasonic diagnostic control instructions to the remote host through the plurality of control channels (Fig. 3 and Para. 15 and 20);
a local network interface for connecting the local host to the communication network (Fig. 3 and Para. 15, 20, and 23);  
a local information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Fig. 3 and Para. 15, 20, and 23);   
a local processor and a local memory, wherein the local memory comprises random access memory (RAM) for supporting the operation of the 
local processor, a non-volatile storage device (NVSD) storing an operating system, and computer executable instructions, when executed on the local processor, the computer executable instructions cause the local processor to perform: 
establishing network connection between the local host in the first location through the local network interface, the mobile information and control terminal, the patient database and the remote host in the second location through the remote network interface over the communication network (Fig. 3 and Para. 15, 20, and 23);  
retrieving, by the local host, the patient information of the patient from the patient database (Fig. 3 and Para. 15, 20, and 23);  
instructing, by sending the ultrasonic diagnostic control instructions to the ultrasonic examiner, the ultrasonic examiner in the second location to perform ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic 
generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database (Fig. 3 and Para. 15, 20, and 23). 
 
As per claim 11, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the remote host comprises: 
a remote information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels (Fig. 3 and Para. 15, 20, and 23);  
a remote control interface for receiving the ultrasonic diagnostic control instructions from the mobile information and control terminal through the plurality of control channels (Fig. 3 and Para. 15, 20, and 23);  
a remote network interface for connecting the remote host to the communication network (Fig. 3 and Para. 15, 20, and 23);  
a remote information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Fig. 3 and Para. 15, 20, and 23);  
a remote processor and a remote memory, wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor, a non-volatile storage device (NVSD) storing an operating system, and 
establishing network connection to the patient database and the remote host in the second location through the remote network interface over the communication network; 
 receiving, by the ultrasonic examiner in the second location, the ultrasonic diagnostic control instructions (Fig. 3 and Para. 15, 20, and 23);  
performing, by the ultrasonic examiner, ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions (Fig. 3 and Para. 15, 20, and 23);  
transmitting, by the ultrasonic examiner, ultrasonic diagnosis information in real time to the ultrasonic diagnostic expert through the one or more information channels (Fig. 3 and Para. 15, 20, and 23); and 
receiving, by the ultrasonic examiner, ultrasonic diagnosis report from the ultrasonic diagnostic expert (Fig. 3 and Para. 15, 20, and 23). 

Claim 12-20 recite substantially similar limitations as seen in claims 1-11 and hence are rejected for similar rationale as noted above.

Response to Arguments
Applicant’s arguments/amendments with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 



The Applicant further argues that the references do not teach an ultrasonic diagnostic expert with a mobile information and control terminal in a first location, a remote host with an ultrasonic diagnostic imaging system and a patient in a second location and a local host in a third location. Therefore, the ultrasonic diagnostic expert, the patient with the ultrasonic diagnostic imaging system, and the local host don’t have to be in the same location. The Applicant further argues that the ultrasonic diagnostic expert is conducting an expert clinic, and the ultrasonic diagnostic expert can thoroughly examine the patient interactively with the help of an ultrasonic examiner and generate an accurate diagnoses report. The Examiner respectfully disagrees. Leyvi in paragraph 23 teaches “remote clinician then guides the person holding the ultrasound probe, the patient in this example, in properly positioning the probe against the body of the patient so that the desired anatomy is in the image field.  This is done in this example by observing the probe placement with the live images transmitted by the smartphone camera or a Webcam.  Once the remote clinician is seeing ultrasound images of the proper anatomy on the workstation, images which may or may not be visible to the 

	The Applicant further argues that Leyvi does not teach a remote host computer where multiple information and control channels are handled, processed and displayed to facilitate the ultrasonic diagnostic examinations. The Examiner respectfully disagrees. Leyvi is directed towards a remote controlled ultrasonic imaging system (Title). Paragraph 19 teaches “the ultrasound images produced by the image processor 32 are coupled to a MODEM or WiFi radio 130 for transmission to the display device of a remote expert.  The MODEM or WiFi 130 can be the conventional WiFi transceiver found in smartphones, laptop, tablet and desktop computers.  In addition to transmitting ultrasound images to the remote expert, the MODEM/WiFi radio 130 also receives commands transmitted by the remote expert to control the ultrasound functionality of the system of FIG. 2. “; i.e. multiple information and channels are handled is taught. See also paragraph 15 wherein “For example, the main beamformer 20 may have 128 channels, each of which receives a partially beamformed signal from a patch of 12 transducer elements”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686